Appeal by the defendant from a judgment of the Supreme Court, Kings County (D’Emic, J.), rendered June 9, 1999, convicting him of burglary in the second degree and menacing in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant entered into a plea agreement pursuant to which he knowingly, intelligently, and voluntarily waived his right to appeal his conviction and withdrew all motions. Accordingly, the plea agreement effectively foreclosed appellate review (see, People v Hidalgo, 91 NY2d 733; People v Allen, 82 NY2d 761; People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1, 10; People v Celardo, 198 AD2d 428). Friedmann, J. P., Smith, Adams and Townes, JJ., concur.